MEMORANDUM **
Ernest Gevorgyan, a native and citizen of Armenia, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen removal proceedings. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen, and review de novo ineffective assistance of counsel claims. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir.2005). We grant the petition for review.
The BIA erred in concluding that Gevor-gyan did not establish prejudice. Former counsel’s failure to challenge the immigration judge’s (“IJ”) adverse credibility determination before the BIA may have affected the outcome of the proceedings. See Maravilla Maravilla v. Ashcroft, 381 F.3d 855, 858-59 (9th Cir.2004) (per cu-riam). Given the hearing transcript, an appropriate appellate brief could have persuaded the BIA that the IJ’s decision relied too heavily on inconsistencies between Gevorgyan’s testimony and his asylum dee-*106laration, or that Gevorgyan was not given an adequate opportunity to explain any inconsistencies. See Ordonez v. INS, 345 F.3d 777, 786 (9th Cir.2003).
We remand for further proceedings consistent with this disposition.
PETITION FOR REVIEW GRANTED; REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.